ICJ_067_GulfOfMaine_CAN_USA_1984-03-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 30 MARS 1984
NOMINATION D’EXPERT

1984

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 30 MARCH 1984

APPOINTMENT OF EXPERT
Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
nomination d'expert, ordonnance du 30 mars 1984, C.I.J. Recueil 1984,
p. 165.

Official citation :
Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Appointment of Expert, Order of 30 March 1984, I.C.J. Reports 1984,
p. 165.

 

N° de vente : 498
Sales number

 

 

 
165

COUR INTERNATIONALE DE JUSTICE

1984 ANNÉE 1984
30 mars
Rôle général
n° 67 30 mars 1984

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE

NOMINATION D’EXPERT

Présents : M. AGo, président de la chambre; MM. Gros, MOSLER,
SCHWEBEL, juges ; M. COHEN, juge ad hoc; M. TORRES BERNARDEZ,
Greffier.

La chambre de la Cour internationale de Justice constituée pour
connaître de l’affaire concernant la délimitation de la frontière maritime
dans la région du golfe du Maine,

Ainsi composée,

Après délibéré,

Vu les articles 48 et 50 du Statut de la Cour,

Vu l’article II du compromis entre le Gouvernement du Canada et le
Gouvernement des Etats-Unis, signé le 29 mars 1979 et notifié à la Cour le
25 novembre 1981. en vue de soumettre à une chambre de la Cour la

question de la délimitation de la frontière maritime dans la région du golfe
du Maine, stipulant ce qui suit :

« 1. La chambre est priée de statuer, conformément aux règles et
principes du droit international applicables en la matière entre les
Parties, sur la question suivante :
166 GOLFE DU MAINE (ORDONNANCE 30 III 84)

Quel est le tracé de la frontière maritime unique divisant le
plateau continental et les zones de péche du Canada et des Etats-
Unis d’Amérique à partir d’un point situé par 44° 11’ 12” de lati-
tude nord et 67° 16’ 46” de longitude ouest jusqu’a un point devant
être fixé par la chambre à l’intérieur d’une zone délimitée par des
lignes droites reliant les coordonnées géographiques suivantes : 40°
de latitude nord et 67° de longitude ouest ; 40° de latitude nord et
65° de longitude ouest ; 42° de latitude nord et 65° de longitude
ouest ?

2. La chambre est priée de décrire le tracé de la frontière maritime
en termes de lignes géodésiques reliant les coordonnées géogra-
phiques des points. La chambre est également priée, à seules fins
d'illustration, d'indiquer le tracé de la frontière sur la carte n° 4003 du
Service hydrographique du Canada et sur la carte n° 13006 de la
United States National Ocean Survey, conformément aux dispositions
de Particle IV.

3. Les Parties prient la chambre de nommer un expert technique,
désigné conjointement par les Parties, pour l’aider dans la considé-
ration des questions techniques et notamment dans la préparation de
la description de la frontière maritime et des cartes mentionnées au
paragraphe 2. Le Greffier est prié de fournir à l’expert technique des
exemplaires des pièces de procédure de chaque Partie lorsque lesdites
pièces sont communiquées à l’autre Partie. L’expert assiste à la pro-
cédure orale et se tient à la disposition de la chambre pour toute
consultation que cette dernière estime nécessaire aux fins du présent
article.

4, Les Parties acceptent comme définitive et obligatoire pour
elles-mêmes la décision de la chambre rendue en application du
présent article » ;

Considérant que, par lettre conjointe du 12 octobre 1983, les agents des
Parties, faisant référence à l’article IJ, paragraphe 3, du compromis, ont
demandé que le capitaine de frégate Peter B. Beazley, de la marine bri-
tannique (à la retraite), soit nommé expert technique comme prévu audit
article II,

Rend l'ordonnance suivante :

1. Le capitaine de frégate Peter B. Beazley est nommé expert technique
au service de la chambre pour les questions techniques, et en particulier
pour la description de la frontière maritime et les cartes visées à l’article II,
paragraphe 2, du compromis.

2. Avant de prendre ses fonctions, l’expert technique fera la déclaration
solennelle suivante devant la chambre :

« Je déclare solennellement, en tout honneur et en toute conscience,
que je m’acquitterai de mes fonctions d’expert en tout honneur et
dévouement, en pleine et parfaite impartialité et en toute conscience,
167 GOLFE DU MAINE (ORDONNANCE 30 III 84)

et que je m’abstiendrai de divulguer ou d’utiliser en dehors de la
chambre de la Cour les documents ou renseignements de caractère
confidentiel dont je pourrais prendre connaissance dans l’accomplis-
sement de ma mission. »

3. Le Greffier mettra les pièces de procédure et les documents annexés à
la disposition de l’expert technique, qui les considérera comme confiden-
tiels tant qu’ils n’auront pas été rendus accessibles au public conformé-
ment à l’article 53, paragraphe 2, du Règlement.

4. L'expert technique assistera à la procédure orale. En outre il se
tiendra à la disposition de la chambre, pour être consulté, autant qu’elle
l’estimera nécessaire.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le trente mars mil neuf cent quatre-vingt-quatre, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Canada et au
Gouvernement des Etats-Unis d'Amérique.

Le président de la chambre,
{Signé) Roberto AGo.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
